Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 7/8/2020.

International Priority Date to 1/22/2018 is acknowledged by the Examiner.

Information Disclosure Statement filed on 7/8/2020 is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1-10 is/are currently pending and have been examined.




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 7, 10) recite, “... execute the instructions to: 
acquire a difference time series between a value of an objective time series and a prediction value of the objective time series generated based on a value of a first explanatory time series among a plurality of explanatory time series, and one or more second explanatory time series among the plurality of explanatory time series; 
extract, for each of the one or more second explanatory time series, a feature quantity from the second explanatory time series, and converting the feature quantity into a feature time series; and 
calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series and the difference time series. ”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …acquire a difference time series between a value of an objective time series and a prediction value of the objective time series generated based on a value of a first explanatory time series among a plurality of explanatory time series, and one or more second explanatory time series among the plurality of explanatory time series; extract, for each of the one or more second explanatory time series, a feature quantity from the second explanatory time series, and converting the feature quantity into a feature time series; and calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series and the difference time series...., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...acquire a difference time series between a value of an objective time series and a prediction value of the objective time series generated based on a value of a first explanatory time series among a plurality of explanatory time series, and one or more second explanatory time series among the plurality of explanatory time series; extract, for each of the one or more second explanatory time series, a feature quantity from the second explanatory time series, and converting the feature quantity into a feature time series; and calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series and the difference time series.......; therefore, the claims are directed to a mental process. 


Further, the limitations regarding, …acquire a difference time series between a value of an objective time series and a prediction value of the objective time series generated based on a value of a first explanatory time series among a plurality of explanatory time series, and one or more second explanatory time series among the plurality of explanatory time series; extract, for each of the one or more second explanatory time series, a feature quantity from the second explanatory time series, and converting the feature quantity into a feature time series; and calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series and the difference time series...., are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10: An analysis device comprising: a memory storing instructions; and one or more processors configured to, A non-transitory recording medium storing a program that causes a computer to execute  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “acquire...” “extract...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “acquire...” “extract...”, data output – “...output...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0044]  Each device included in the analysis system 1 may be a computer including a central processing unit (CPU) and a recording medium storing a program, and operating by control based on the program. 
[0050] In each device included in the analysis system 1, some or all of a plurality of components may be implemented by a general-purpose or dedicated circuitry or processor, or a combination of these. The circuitry or processor may be constituted of a single chip, or may be constituted of a plurality of chips connected via a bus.  Some or all of a plurality of components may be implemented by a combination of the above-described circuitry or the like and a program. When some or all of a plurality of components are implemented by a plurality of information processing devices, circuitries, or the like, the plurality of information processing devices, circuitries, or the like may be concentratedly arranged or may be distributedly arranged. For example, the information processing devices, circuitries, or the like may be implemented as a form such as a client-and-server system, a cloud computing system, or the like in which each of the devices, circuitries, or the like is connected via a communication network. 
[0051] Components of a plurality of devices included in the analysis system 1 may be implemented in one physical device. For example, components of the observation data collection device 100, the time series storage device 200, the external factor reduction device 300, and the factor analysis device 400 may be implemented on one computer. 
[0112] The factor analysis device 500 may be a computer including a CPU and a recording medium storing a program, and operating by control based on the program, as in the factor analysis device 400 according to the first example embodiment. 
[0152] For example, a system being an analysis target may be an  information technology (IT) system, a plant system, a power generation system, a structure, or transport equipment. When a system being an analysis target is an IT system, a time series of a power consumption quantity, the number of calculations, or the like is used as an objective time series, for example. A use rate or a use quantity of a computer resource such as a CPU use rate, a memory use rate, or a disk access frequency, or a use rate or a use quantity of a communication network resource is used as an explanatory time series. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20180173172A1 to Nakazawa, (hereinafter referred to as “Nakazawa”).

As per Claim 1, Nakazawa teaches: (Currently Amended) An analysis device comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: ([0028])
acquire a difference time series between a value of an objective time series and a prediction value of the objective time series generated based on a value of a first explanatory time series among a plurality of explanatory time series, and one or more second explanatory time series among the plurality of explanatory time series; (in at least [0066] The difference amount calculator 406 calculates the difference amount of the objective variable in a case where the policy is introduced by inputting the effect data calculated by the effect calculator 405 into the calculation model calculated by the model calculator 403. [0067] The predicted value calculator 407 adds the difference amount of the objective variable calculated by the difference amount calculator 406 to the BAU data (objective variable) calculated by the BAU calculator 404, thereby calculating the objective variable in a case where the policy is introduced.)
extract, for each of the one or more second explanatory time series, a feature quantity from the second explanatory time series, and converting the feature quantity into a feature time series; and (in at least [0084] FIG. 6 is a diagram illustrating a specific process example of a model calculator according to a first embodiment. In FIG. 6, the time series data 610 of the local government is time series data of the local government that is acquired by the model calculator 403 from the time series data storage device 130 according to the local government name, the objective variable name and the explanatory variable name included in the simulation request. The example of FIG. 6 illustrates that the simulation request includes the local government name=“aaa”, the objective variable name=“population”, and the explanatory variable name=“marriage count”. The example of FIG. 6 indicates that the time series data storage device 130 stores respective data of each year from 2000 to 2013 as the population data of local government name=“aaa” and the marriage count.)
calculate an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series and the difference time series.  (in at least [0107] The difference amount calculator 406 inputs the effect data 840 of each year obtained by the effect calculator 405 into the calculation model (any one of the calculation models 640 or 650) calculated by the model calculator 403. As a result, the difference amount calculator 406 calculates a difference amount 940 of the population data corresponding to the effect data 840 in each year from 2013 to 2050. [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”.)


As per Claim 2, Nakazawa teaches: (Currently Amended) The analysis device according to claim 1, wherein the one or more processors are configured to further execute the instructions to: 
extract a candidate of an explanatory time series influencing a value change of the objective time series from the one or more second explanatory time series, based on an influence degree of each of the one or more second explanatory time series, and output the extracted candidate.  (in at least [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”. [0165] the effect calculator 406 reads from the regression analysis result data 700 a BAU data (objective variable) 1430 from 2006 to 2013 acquired from the regression analysis of the population data 1410 from 2000 to 2006, and graphs the read BAU data (objective variable) 1430 from 2006 to 2013. The BAU data (objective variable) 1430 is a predicted value of the population data in a case of the policy being not introduced.)


As per Claim 3, Nakazawa teaches: (Currently Amended) The analysis device according to claim 1, 
wherein the first explanatory time series is an explanatory time series that influences a value change of the objective time series, and that is not influenced by a value change of the objective time series, among the plurality of explanatory time series.  (in at least [0094] FIG. 7 is a diagram illustrating a specific process example of a BAU calculator according to the first embodiment. As described above, the BAU calculator 404 calculates the BAU data (explanatory variable) and the BAU data (objective variable) and stores the calculated BAU data (explanatory variable) and BAU data (objective variable) in the regression analysis result data 700 of the BAU data storage 122 as illustrated in FIG. 7. [0159] The effect calculator 405 reads from the regression analysis result data 700 the BAU data (explanatory variable) 1330 from 2006 to 2013 acquired from the regression analysis of the transferred-inhabitant count data 1310 from 2000 to 2006, and graphs the read BAU data (explanatory variable) 1330 from 2006 to 2013. The BAU data (explanatory variable) 1330 is a predicted value of the transferred-inhabitant count data in a case of the policy being not introduced.)


As per Claim 4, Nakazawa teaches: (Currently Amended) The analysis device according to claim 1, wherein the one or more processors are configured to execute the instructions to: 
when calculating an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, 
calculate an influence degree of a feature time series of each of the one or more second explanatory time series on a value change of the difference time series, based on a feature time series of the one or more second explanatory time series, and the difference time series, and (in at least [0097] FIG. 8 is a diagram illustrating a specific process example of an effect calculator according to the first embodiment. In FIG. 8, a horizontal axis represents “year” and a vertical axis represents “marriage count”. [0107] The difference amount calculator 406 inputs the effect data 840 of each year obtained by the effect calculator 405 into the calculation model (any one of the calculation models 640 or 650) calculated by the model calculator 403. As a result, the difference amount calculator 406 calculates a difference amount 940 of the population data corresponding to the effect data 840 in each year from 2013 to 2050.  [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”.)
calculate an influence degree of the second explanatory time series on a value change of the difference time series, based on an influence degree of a feature time series of the second explanatory time series, for each of the one or more second explanatory time series.  (in at least [0097] FIG. 8 is a diagram illustrating a specific process example of an effect calculator according to the first embodiment. In FIG. 8, a horizontal axis represents “year” and a vertical axis represents “marriage count”. [0107] The difference amount calculator 406 inputs the effect data 840 of each year obtained by the effect calculator 405 into the calculation model (any one of the calculation models 640 or 650) calculated by the model calculator 403. As a result, the difference amount calculator 406 calculates a difference amount 940 of the population data corresponding to the effect data 840 in each year from 2013 to 2050.  [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”.)


As per Claim 5, Nakazawa teaches:  (Currently Amended) The analysis device according to claim 4, wherein the one or more processors are configured to execute the instructions to: 
when calculating an influence degree of each of the one or more second explanatory time series on a value change of the difference time series, 
extract a feature quantity of each of one or more kinds for each of the one or more second explanatory time series, and converts the feature quantity of each of the one or more kinds into a feature time series, (in at least [0084] FIG. 6 is a diagram illustrating a specific process example of a model calculator according to a first embodiment. In FIG. 6, the time series data 610 of the local government is time series data of the local government that is acquired by the model calculator 403 from the time series data storage device 130 according to the local government name, the objective variable name and the explanatory variable name included in the simulation request. The example of FIG. 6 illustrates that the simulation request includes the local government name=“aaa”, the objective variable name=“population”, and the explanatory variable name=“marriage count”. The example of FIG. 6 indicates that the time series data storage device 130 stores respective data of each year from 2000 to 2013 as the population data of local government name=“aaa” and the marriage count.)
calculate an influence degree of the feature time series on a value change of the difference time series, for a feature time series of each of the one or more kinds of each of the one or more second explanatory time series, and  (in at least  [0080] The data value display field 540 further includes an input field for the user to input the expected value of the explanatory variable in a case where the policy is introduced. In the case of FIG. 5, the user may be able to input up to three types of expected values of explanatory variables in each year in a case of introducing the policy by selecting one of tabs 541 to 543 of Case 1 to Case 3.  [0097] FIG. 8 is a diagram illustrating a specific process example of an effect calculator according to the first embodiment. In FIG. 8, a horizontal axis represents “year” and a vertical axis represents “marriage count”. [0107] The difference amount calculator 406 inputs the effect data 840 of each year obtained by the effect calculator 405 into the calculation model (any one of the calculation models 640 or 650) calculated by the model calculator 403. As a result, the difference amount calculator 406 calculates a difference amount 940 of the population data corresponding to the effect data 840 in each year from 2013 to 2050.  [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”.)
calculate an influence degree of the second explanatory time series on a value change of the difference time series, based on the influence degree of the feature time series of the one or more kinds of the second explanatory time series, for each of the one or more second explanatory time series.   (in at least [0080] The data value display field 540 further includes an input field for the user to input the expected value of the explanatory variable in a case where the policy is introduced. In the case of FIG. 5, the user may be able to input up to three types of expected values of explanatory variables in each year in a case of introducing the policy by selecting one of tabs 541 to 543 of Case 1 to Case 3. [0097] FIG. 8 is a diagram illustrating a specific process example of an effect calculator according to the first embodiment. In FIG. 8, a horizontal axis represents “year” and a vertical axis represents “marriage count”. [0107] The difference amount calculator 406 inputs the effect data 840 of each year obtained by the effect calculator 405 into the calculation model (any one of the calculation models 640 or 650) calculated by the model calculator 403. As a result, the difference amount calculator 406 calculates a difference amount 940 of the population data corresponding to the effect data 840 in each year from 2013 to 2050.  [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”.)


As per Claim 6, Nakazawa teaches: (Currently Amended) The analysis device according to claim 5, wherein the one or more processors are configured to further execute the instructions to: 
extract a kind of a feature quantity to be extracted from the one or more second explanatory time series, based on an influence degree of the one or more kinds of feature time series of each of the one or more second explanatory time series, and output the extracted kind.  (in at least [0162] FIG. 14 is a diagram illustrating specific process examples of a difference amount calculator and a predicted value calculator according to the second embodiment. In FIG. 14, a horizontal axis represents “year” and a vertical axis represents “population”. [0165] the effect calculator 406 reads from the regression analysis result data 700 a BAU data (objective variable) 1430 from 2006 to 2013 acquired from the regression analysis of the population data 1410 from 2000 to 2006, and graphs the read BAU data (objective variable) 1430 from 2006 to 2013. The BAU data (objective variable) 1430 is a predicted value of the population data in a case of the policy being not introduced.)



As per Claim 7-9 for a method (see at least Nakazawa [0004]) respectively, substantially recite the subject matter of Claim 1-3 and are rejected based on the same reasoning and rationale.

As per Claim 10 for non-transitory computer-readable media (see at least Nakazawa [0053]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623